﻿On behalf of the Dominican Republic and
its President Mr. Leonel Fernandez Reyna, I wish to
convey to our President our warmest congratulations on
his well deserved election to preside over this fifty-second
session of the General Assembly, at a time when the
Organization is taking important steps forward in its re-
structuring and modernization in order to meet the
challenges of peace and economic and social development
for our nations.
Our delegation pays tribute to the outgoing
President, His Excellency Mr. Razali Ismail, for his
outstanding conduct of the deliberations during the last
session of the General Assembly.
23


We take this opportunity to express our gratitude to
the Secretary-General, Mr. Kofi Annan, for his assiduity,
dedication and hard work in guiding the Organization down
a road of reform and modernization that will make it
stronger for the new millennium.
While remaining faithful to the purposes and principles
set forth in the Charter — the maintenance of international
peace and security, cooperation for economic, social and
cultural development, defence of human rights, and
humanitarian assistance — the United Nations should also
promote and pursue a reform process which takes into
account the many changes that have taken place in a
complex international scene. That scene is marked by the
end of ideological confrontations and, at the same time, by
increasing levels of poverty and ethnic and religious
tension, phenomena that pose a threat to our supreme
objectives of peace and development for our peoples.
The trend within the Organization in recent years to
the establishment of working groups, as well as the report
of the Secretary-General entitled “Renewing the United
Nations: A Programme for Reform”, reflect the strong
resolve of Member States to engage in a negotiation and
consultation process that could, once their distrust of the
past is overcome, culminate in far-reaching changes in the
various United Nations bodies. The Dominican Republic
attaches special importance to the ongoing reform process,
given that it is capable, while respecting the principles and
purposes that gave birth to the Organization, of ensuring a
more democratic, transparent, representative and efficient
system capable of facing the current challenges, especially
those of peace and the problems of poverty that affect the
peoples of the world.
In this regard, the strengthening of the General
Assembly, the main forum in which Member States are
represented, cannot be postponed. It is imperative to
promote a process of better coordination between the
Assembly and the Security Council, so that the Assembly
can be properly informed, and hence make better
recommendations to the Security Council.
Aware of the need to strengthen the United Nations,
the Dominican Republic calls on this forum to adopt
resolutions that can return to the Assembly its capacity as
the governing body of the Organization. In this regard, we
welcome the proposals of the Secretary-General designed to
focus the work of the Assembly on the highest-priority
issues and to reduce the duration of its sessions as well as
the number of agenda items, so as to allow for their in-
depth study.
This reorientation should not interfere with the
principle of sovereign equality, nor with the plural and
universal character that the Organization has maintained
over the more than half a century of its existence.
Reaffirmation of the democratic principles contained in
the Charter must constitute the basis for the current
reform process.
The Dominican Republic proposes the establishment
of mechanisms and working methods that would enable
the Assembly to allow reasonable time for making
progress on resolving certain conflicts. The problems of
peace, security and development are multiple and
complex. However, the commitment of the international
community expressed in the United Nations should go
beyond merely recalling them each year.
The aspect of the reform of the Organization that has
raised the greatest debate is the one relating to the
restructuring and enlargement of the Security Council.
Our country hopes that these reforms will promote greater
participation by the membership as a whole. Thus, with
a more democratic base and a just and equitable selection
process, the Council would be in a better position to meet
its purposes and objectives. In this regard, the Dominican
Republic proposes the expansion of the Security Council
from the current 15 to 25 members. This represents less
than 14 per cent of the total number of United Nations
Member States, whereas in 1945 the figure was slightly
above 20 per cent.
The Dominican Republic, a founding member of the
United Nations, has not yet been a member of the
Security Council. In this new phase of its international
relations it has a strong interest in participating actively
in bodies such as the Security Council and thus making
a direct contribution to the maintenance of peace, on
which depends the very existence of nations.
An encouraging sign in the proposal of the
Secretary-General is that the reforms are constantly
related to the achievement of the founding principles of
the Organization, as expressed in the Charter. Thus, the
results of reform will be assessed primarily not on the
basis of the relationship of costs to benefits, but rather on
how they facilitate the realization of the Organization’s
objectives.
Our country supports the restructuring of the
Organization as long as it promotes more transparent,
clearer and more coherent mandates and is directed
towards finding lasting solutions to the problems of
24


hunger, underdevelopment, extreme poverty and social
injustice, not forgetting the mandates related to
peacekeeping.
Allow me to refer to the issue of development. The
increase in global poverty and the gap between rich and
poor countries is today the crucial problem for the
international community. Poverty has a negative impact on
progress with regard to peace and security, human rights
and the strengthening of democratic systems. We must
address forthwith the challenge posed by the tremendous
economic and social instability of a large number of
countries.
The Dominican delegation associates itself with the
declarations of the Group of 77 adopted in July of this year,
at the twenty-second meeting of the group coordinators,
because we support strengthening the role of the United
Nations in promoting international cooperation for social
and economic development. And we are in favour of
measures that will promote the formulation and
coordination of policies and the provision of technical
assistance to developing countries.
Our country is making serious efforts to position itself
favourably in the world economy and to prepare for
globalization. For this purpose, it is currently conducting
major economic, monetary, tariff and judicial reforms,
while at the same time negotiating free-trade agreements
with countries of the region. Also, together with other
countries, it is formulating strategies to take advantage of
funds from multilateral sources.
The achievements of regional groups such as the
Central American Common Market, the Caribbean
Community (CARICOM), the Andean Group and the
Southern Cone Common Market (MERCOSUR), among
others, are indications of the strong willingness of the
Member States to expand their capacities and reduce the
negative impact that the new rules of international trade
have on our economies and societies.
Aware of the commitment to promote at the regional
level mechanisms for improving economic growth and
combating poverty, the Dominican Republic has in the past
year strengthened its relations with the countries of
CARICOM and Central America, primarily through the
participation of our President in the meetings of heads of
State and Government. We are pleased to announce that our
country will host the next summit meeting of Central
America, Belize and the Dominican Republic and that
negotiations for the establishment of a free-trade area
between CARICOM and the Dominican Republic should
be concluded by the end of this year.
At this time allow me to welcome very
enthusiastically the initiatives of the group of Central
American countries designed to strengthen Central
American unity. It is precisely these efforts that have
given us faith and confidence in the future of our peoples.
During this year, the Dominican Republic has
developed a programme for strengthening our links with
our neighbouring country, Haiti. For the first time, bi-
national joint commissions are crossing the border to find,
through dialogue, areas of mutual interest and solutions to
some of the problems common to both countries.
Regarding our sister Republic of Haiti, we insist on
the need for the international community to discharge
effectively the economic commitment it made in 1994
with regard to Haiti’s economic recovery and
development. The peacekeeping efforts in Haiti, which we
have promoted in the United Nations, will not be
sufficient to achieve democratic stability unless they are
accompanied by resources directed to alleviating the great
economic and social problems affecting that nation.
We must again emphasize how external debt is
weighing down our economies. The onerous costs of
debt-servicing hinder our investing more in our peoples,
thus deepening the levels of poverty. For the Dominican
Republic, the payment of outstanding debts and the
interest on them represents nearly 20 per cent of the
national budget. As a means of promoting development
and social investment projects to combat poverty, we wish
to propose to this Assembly that it take the necessary
actions to reduce the burden of the external debt in those
developing countries that have demonstrated a high level
of responsibility in handling their debt.
We reiterate the commitment of the United Nations
to develop efficient measures for the struggle against
poverty. Along with peacekeeping, development
cooperation must constitute an overarching goal of the
Organization. No financing of activities for peacekeeping,
the defence of human rights or humanitarian actions will
be sufficient if we do not act responsibly in undertaking
multilateral cooperation for development.
The proposal to unify the various programmes of the
United Nations devoted to development seems to us to be
a very important step towards the effective coordination
of intersectoral policies, concentrating strategies and
25


development operations in a United Nations Development
Group. These initiatives must reorient resources toward
areas of priority and achieve better coordination with
international funding organizations.
Allow me to express the position of my country
regarding the evolution of the international situation. Peace
is still among the highest aspiration of our peoples.
Different points of the planet are currently involved in
bloody conflicts which affect common citizens. Security is
today not only a matter of the survival of political regimes,
but is linked to the very existence of human beings and
nature.
The Dominican Republic expresses its solidarity with
the many conventions of the international community
devoted to eradicating corruption, terrorism, drug trafficking
and money laundering. These evils disrupt the lives of our
peoples, erode our institutions and prevent the strengthening
of democracy.
We reiterate our conviction regarding the defence of
democratic principles and institutionality. In this regard, my
country is making tremendous efforts to reform and
modernize the State and the judicial system. Establishing
means of promoting a transparent public administration,
controlling all forms of administrative corruption, is among
the ongoing processes in our nation. Dialogue and the
search for consensus among the branches of the State and
between the executive branch and civil society have become
the polestar of public administration of the Dominican
Government.
The Dominican Republic welcomes and associates
itself with the measures taken by the United Nations to
extend the presence of the peacekeeping forces in Haiti.
Their presence, we believe, strengthens the possibilities for
democratic stability and will allow the people to take sure
steps on the road towards consolidating the country’s
democracy.
We stress the need for a definitive and peaceful
solution to the conflict in the Balkans, and we call upon the
international community to strengthen its efforts to achieve
peace in the Middle East. The crisis in that region, which
has deteriorated in recent months, demands special
attention. We call for respect for all the agreements signed
in recent years in order to restore peace in the region.
With regard to the Republic of China on Taiwan, the
Dominican Republic reiterates its position as presented by
our President, Dr. Leonel Fernandez Reyna, regarding the
need for the international community to consider the
importance of that country, owing to its geographical
location and given the fact that security and stability are
of great significance for the peace and prosperity of the
region. We call for a constructive dialogue between the
two sides of the Strait of Taiwan in search of mutual
understanding and cooperation. We reiterate that parallel
participation of both countries in the United Nations
would contribute to the maintenance of peace.
Our country supports the efforts under way in
various international conferences in Brussels, Oslo, and
very soon in Ottawa, regarding the process to achieve a
total ban an anti-personnel landmines. The commitment
to peace is a commitment to life. The international
community has an obligation to promote peace and to
defend life in all situations and circumstances.
The Dominican Republic, traditionally a peace-
oriented nation, does not produce or consume nuclear
energy for military purposes; it utilizes such energy for
peaceful purposes. In this spirit, the Dominican President
signed the Comprehensive Nuclear-Test-Ban Treaty
during his visit to the United Nations last year.
Various international conferences are currently
discussing conventions on the use of nuclear energy. One
of them is the convention to regulate the harm caused to
persons and the environment by radioactive waste. The
Dominican Republic depends to a large extent on tourism,
a tourism of beaches and sun. The quality of our coastal
waters is vital for the sector’s development, and any
international radioactivity-related damage can mean the
collapse of this important sector of our economy. We
appeal to the good judgement of the international
community to preserve our natural resources.
We reaffirm our commitment to the protection of the
environment and natural resources. In this spirit, our
country has acceded to the United Nations International
Convention to Combat Desertification.
The Dominican Republic reiterates its commitment
to defending and protecting human rights. In this
connection, it welcomes the efforts made by the United
Nations to concentrate the activities of the Office of the
High Commissioner for Human Rights and the Centre for
Human Rights. During this year we have had the
satisfaction of receiving two international missions on
human rights, invited by our Government. A High-Level
Mission of the Inter-American Committee on Human
Rights (ICHR), of the Organization of American States,
26


visited the country in June, and a mission of the Committee
of the International Covenant on Economic, Social and
Cultural Rights of the United Nations, with headquarters in
Geneva, is in the country at this very moment. These visits
indicate the Government’s interest in ensuring transparency
of action to defend and protect human rights in the
Dominican Republic.
Allow me to refer to the situation of the United
Nations International Research and Training Institute for the
Advancement of Women. Our country wishes to reiterate
the mandate given in Economic and Social Council
resolution 1979/11 of 9 May 1979, in which it is clearly
and explicitly stated that the headquarters of the Institute
would be established in the Dominican Republic, a
developing country.
The objectives that led to the creation of the Institute
are still valid today. Research and training for the purpose
of creating new ways for women to contribute to the
development of their countries, in the light of women’s
needs, are a priority. This concern was manifested at the
Beijing Conference of 1995 and in the Platform for Action
to follow up the agreements reached in that important
forum.
In order to cooperate with the United Nations, the
Dominican Government not only donated the building
housing the Institute but also invested large amounts of
money to renovate the building and adapt it to the
Institute’s needs. This explains our surprise when, in 1993,
the United Nations Secretariat proposed the merger of the
Institute and the United Nations Development Fund for
Women (UNIFEM), without prior consultation with our
Government and ignoring the headquarters agreement.
However, in 1995 the Fourth World Conference on
Women, in its Beijing Platform for Action, confirmed the
Institute’s mandate.
We hope that in the process of United Nations reform
all the mandates approved by the Member States will be
equally respected, since these States bear sole responsibility
for renewing or changing decisions adopted by the General
Assembly.
Lastly, we welcome the summoning of Member States
to reflect on and endorse these transformations in our world
Organization. The Assembly of the millennium proposed to
us for the year 2000 would be an unprecedented forum for
evaluating what we have done on the road to these reforms
and for reiterating our tremendous faith and trust in the
future of the generations of the twenty-first century.
At this fifty-second session of the General Assembly
we are faced with the historic responsibility of giving
greater reality to our hopes and expectations for a better
future for humankind. The changes in those realities are
taking place faster than the changes in the structures we
have given ourselves for dealing with them. We have a
unique opportunity to ensure that the reforms of the
Organization respond to the expectations of a United
Nations that is in line with the needs of the new age.








